IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

WILLIAM J. WEBB, JR.,                      )
                                           )
                   Plaintiff,              )   C.A. No. N19C-12-099 MAA
                                           )
             v.                            )
                                           )
LAYTON AND ASSOCIATES, and                 )
JONATHON LAYTON,                           )
                                           )
                   Defendants.             )
                                           )

         ORDER REGARDING PLAINTIFF’S MOTION FOR
    EXTENSION OF TIME ON PROCESS OF SERVING COMPLAINT
      AND MOTION TO COMPEL PROTHONTARY’S OFFICE TO
       PLACE AN ADVERTISEMENT OF THESE PLEADINS IN
     THE DELAWARE NEWS JOURNAL AND USA TODAY, AS AN
                     OFFICIAL NOTICE

      1.    On September 29, 2020, Plaintiff filed two Motions with the Court: (1)

Motion for Extension of Time on Process of Serving Complaint (“Motion for

Extension”); and (2) Motion to Compel Prothonotary’s Office to Place an

Advertisement of these Pleadings in the Delaware News Journal and USA Today as

an Official Notice (“Motion to Compel”).

      2.    The Complaint in this action was docketed on December 13, 2019. The

Court issued two writs in this action on January 8, 2020 and January 14, 2020.
(Transaction IDs 64603557 and 64630290).1 On January 30, the New Castle County

Sheriff attempted to serve Defendant but was unsuccessful.            (Transaction ID

64676797).

      3.     Plaintiff did little to prosecute his case after the unsuccessful service

attempt until the Court issued a “stall” letter to Plaintiff on June 15, 2020. The stall

letter requested a status update on or by August 14, 2020.            (Transaction ID

65700013). Plaintiff then filed a Motion for Default Judgment on July 28, 2020.

(Transaction ID 65804706).

      4.     On September 22, 2020, the Court held a status conference with

Plaintiff. During the status conference, the Court ordered Plaintiff to file a Motion

for Extension of Time for 120 days to complete service. The Court also informed

Plaintiff it would not hear his Motion for Default Judgment because the Defendant

had not been served.2

      5.     Given Plaintiff’s self-represented status and the difficulties associated

with the COVID-19 pandemic, the Court finds good cause exists pursuant to

Superior Court Civil Rule 4(f) to extend the time for service upon Defendant. The




1
       The writs are identical and contain the same address for the Defendant. The
fact that two writs were issued appears to be a clerical error.
2
       Although Plaintiff states in his Motion for Extension that “[t]he Clerk has
already entered a default judgment,” this is not correct. (Motion for Extension at 1).
                                           2
Court will therefore grant Plaintiff’s Motion for Extension. Plaintiff will have an

additional 120 days from the date of this order to perfect service upon Defendant.

      6.     The Court will treat Plaintiff’s Motion to Compel as a Motion for

Service by Publication. This Court has previously granted a motion for service by

publication when a plaintiff has attempted service multiple times on a defendant and

after attempting to find a defendant by investigative services. See, e.g., Mullins v.

Gordon, 2020 WL 3030506, at *1 (Del. Super. June 5, 2020) (plaintiff attempted to

serve out of state defendant multiple times by service by mail pursuant to 10 Del. C.

§ 3104); Laster v. Young, C.A. No. N17C-08-033 (February 26, 2019) (ORDER)

(granting motion to effectuate service by publication when plaintiff made multiple

attempts at service, including through a private investigator) (Exhibit. A hereto).

      7.     Here, although the Court issued two writs, only one service attempt was

made on Defendant. Based on this fact, it does not appear that Plaintiff has made

similar diligent attempts to find an alternative address for Defendant for service of

process pursuant to Superior Court Civil Rule 4 and Delaware’s long-arm statute, 10

Del. C. § 3104(d) (if Defendant resides outside the State of Delaware). Therefore,

the Court will deny the Motion to Compel without prejudice. Any further motion

for service by alternative means, including by publication, should include the

appropriate authority and demonstrate why service could not be made by traditional

means and why any such alternative service of process would satisfy due process


                                          3
requirements. See Taylor v. Griggs, C.A. No. N19C-08-198 (March 1, 2020)

(ORDER) (Ex. B hereto).

IT IS SO ORDERED.




Dated: December 10, 2020




                                   4
EXHIBIT A
                                                    EFiled: Feb 06 2019 09:11AM EST
                                                    Transaction ID 62934783
                                                    Case No. N17C-08-033 JAP
       IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

LAKEYSHA LASTER and                    :
SHAMAR LASTER                          :
                                       :
             Plaintiffs,               :      C.A. No.: N17C-08-033 JAP
                                       :
      v.                               :
                                       :
SHAWN DEVON YOUNG                      :      TRIAL BY JURY
                                       :      OF TWELVE DEMANDED
             Defendant.                :

        MOTION TO EFFECTUATE SERVICE BY PUBLICATION

      COMES NOW, the Plaintiff, Lakeysha Laster, by and through undersigned

counsel, Brian E. Lutness, Esquire, who moves this Honorable Court for an

Order permitting service of process upon the Defendant, Shawn Devon Young by

publication. In support of said Motion the Plaintiff states as follows:

      1.     This case involves a motor vehicle collision that occurred on

September 07, 2016 in which Plaintiff alleges Defendant was negligent and caused

her physical injuries.

      2.     On August 30, 2017, the initial writ was returned Non-Est as to

Defendant. (Exhibit A)

      3.     Counsel obtained an alternate address for Defendant at 3502

Christiana Meadows, Bear, Delaware, 19701.

      4.     On September 13, 2017 Plaintiff’s filed an Alias Praecipe and Alias
Summons.

      5.      On October 5, 2017, the writ was returned Non-Est as to

Defendant. (Exhibit B)

      6.     Plaintiff’s counsel conducted additional research and obtained an

alternate address for Defendant at 104 Duke Street, Cary, North Carolina, 27511.

      7.     On March 13, 2018 Plaintiff’s filed a First Pluries Praecipe and First

Pluries Summons.

      8.     Plaintiff attempted to effectuate service via long arm on March 15,

2018 by sending the complaint and service documents through certified mail and

first class mail. (Exhibit C)

      9.     The complaint documents sent via long arm service were returned on

March 26, 2018 stating “not deliverable as addressed.” (Exhibit D)

      10.    Long arm service via Certified and Non-Certified mail was attempted

again on April 9, 2018. (Exhibit E)

      11.    The Complaint documents sent via Certified Mail was returned on

June 11, 2018 stating “insufficient address.” (Exhibit F)

      12.    On August 27, 2018, Your Honor sent a letter requesting a status

update on the matter. (Exhibit G).

      13.    The case for Shamar Laster settled. For some reason due to an

adminstrative mix up our office closed both files on this case. This caused the
reminder to respond to your Honor’s status letter not to appear on my calendar.

For this reason the status letter was not filed.

          14.    In an effort to locate the Defendant, Plaintiff has retained the services

of private investigators. Unfortunately the investigators were unable to confirm

the address of the Defendant.

          15.    Upon information and belief, the address the defendant provided to

    the Delaware Division of Motor Vehicles is an address that we have attempted to

effectuate service at previously and has been determined to be his ex-girlfriends

residence located at 812 E. 27th Street, Wilmington, DE 19802.

          16.    The Defendant is required to keep his address current since he was

    involved in a motor vehicle accident. It is well established in Delaware that a

    person involved in an accident must furnish the authorities a proper address due

    to the apparent possibility of future litigation. 1

         17.    At this juncture, service by publication is the most efficient and cost

effective way to complete service on the Defendant.

         18.    10 Del. C. § 3104 (i) confirms that a party is not limited in its method

of service. It is believed, based on the current information that the Defendant

currently resides in Delaware.

         19.    Plaintiff proposes, subject to Court approval, filing the attached
1
 Allen v. Reddish, 2006 Del. Super. LEXIS 255 (Citing Swift, v. Leasure, 285 A.2d 428 (Del.
Super. 1971). Unreported Decision Attached hereto as Exhibit A).
 Notice by publication in the The News Journal, in Wilmington,

Delaware, the location believed to be the residence of the Defendant.

      20.     Plaintiff proposes to undertake the publication of the proposed Notice

on a weekly basis, for three consecutive weeks in the Legal Notices Section of The

News Journal.

      21.    Plaintiff further proposes that subsequent to the completion of the

publication that an affidavit confirming same be filed with the Court.


      WHEREFORE, Plaintiffs respectfully requests that this Court grant

authority to effectuate service on Defendant, Shawn Devon Young, by publication.

                                SILVERMAN McDONALD & FRIEDMAN

                                /s/ Brian E. Lutness, Esquire
                                BRIAN E. LUTNESS, ESQ.
                                DE Bar ID No.: 3572
                                1010 North Bancroft Parkway
                                Suite 22
                                Wilmington, DE 19899
                                (302) 888-2900
                                Attorney for Plaintiff

Dated: February 6, 2019
EFiled: Feb 27 2019 11:09AM EST
Transaction ID 63007004
Case No. N17C-08-033 JAP
EXHIBIT B
EFiled: Feb 14 2020 03:41PM EST
Transaction ID 64729283
Case No. N19C-08-198 EMD
            Granted with Amendments                   EFiled: Mar 01 2020 11:56AM EST
                /s/ Davis, Eric M Mar 01, 2020        Transaction ID 64775759
                                                      Case No. N19C-08-198 EMD
       IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

TEZENIA TAYLOR,                         )
                                        )
                    Plaintiff,          )        C.A. No.: N19C-08-198 EMD
                                        )
      v.                                )
                                        )
EDDIE GRIGGS and,                       )
IRENE GRIGGS                            )        JURY TRIAL DEMANDED
              Defendants.               )


                                      ORDER

      The foregoing having come before this Court upon the Plaintiff's Motion for

Enlargement of Time for Service and Motion for Authority to Effectuate Service by

Publication, or, in the alternative, By Certified Mail and Posting and the same having

been considered, Plaintiff’s Motion is hereby GRANTED. Plaintiff shall have an

additional ninety (90) days or until June 19, 2020 to effectuate service on Defendants.



      IT IS SO ORDERED this                      day of                  , 2020.




                                        JUDGE ERIC M. DAVIS
Court Authorizer
     Comments:

The Court will provide the Plaintiff with an additional ninety (90) days or until June 19, 2020 to effectuate
service. The Court will not allow service by publication of service in a local newspaper as there is no factual
grounds to demonstrate that this would satisfy due process requirements. The Court WILL allow service of
process on Defendants by certified mail return receipt requested, regular U.S. Mail with a certificate of service
and a posting a copy of the Complaint and Summons on Defendants' last known addresses of (i) 503 Sherman
Street, Wilmington, DE 19801 and (ii) 527 West 7th Street, Wilmington, DE 19801. The Court finds that cause
exists to use alternative service of process as the Motion indicates numerous good faith efforts by Plaintiff to
serve process and evidence of evasion of service by Defendants.